                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BRIAN HAYHURST, individually on behalf of
all others similarly situated,

                       Plaintiffs,                      NO.

       v.                                               CLASS ACTION COMPLAINT

KELLER WILLIAMS REALTY, INC., a Texas                         JURY DEMAND
corporation,

                       Defendant.


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff Brian Hayhurst (“Plaintiff Hayhurst” or “Hayhurst”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant Keller Williams Realty, Inc.

(“Defendant” or “Keller Williams”) to stop Keller Williams from directing its realtors to

violate and/or ratifying its realtors’ violations of the Telephone Consumer Protection Act by

making unsolicited, prerecorded and autodialed calls to consumers without their consent,

including calls to consumers registered on the National Do Not Call registry, and to otherwise

obtain injunctive and monetary relief for all persons injured by Keller Williams’ conduct.

Plaintiff Hayhurst for this Complaint, alleges as follows upon personal knowledge as to himself

and his own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.

                                       INTRODUCTION

       1.      Keller Williams is one of the largest real estate franchises in the world.

       2.      Keller Williams differentiates itself from other real estate franchises through its

training and coaching programs, through which Keller Williams directs the activities of its

realtors, including their marketing efforts. In fact, “Gary Keller has often said that Keller




                                                                                                     1

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 1 of 21
Williams is ‘a training and coaching company that also happens to be in the business of real

estate.’”1

         3.        As a result, in 2015, Training Magazine recognized Keller Williams “as the

world’s #1 training organization across all industries.”2 And, both before and since then, Keller

Williams has consistently placed in the Top 5 on the Training 125, which ranks companies’

excellence in employer-sponsored training and development programs.3

         4.        Relevant here, for the last several years, a key component of Keller Williams’

marketing plan for realtors instilled through its award winning training and coaching programs
has been for realtors to purchase lists of potential leads for real estate listings from lead

provider companies such as Landvoice Data LLC (“Landvoice”) or RedX, companies that

generate personal phone numbers associated with expired listings on the multiple listing service

(“MLS), including phone numbers registered on the National Do Not Call Registry, and which

provides a web-hosted autodialer for realtors to make marketing calls en masse to those

numbers without the recipients’ consent.

         5.        In Plaintiff Hayhurst’s case, Keller Williams’ marketing plan resulted in at least

3 unsolicited, autodialed and pre-recorded calls by or on behalf of Keller Williams to Plaintiff’s

personal cellular phone that is registered on the DNC as a result of his property listing expiring

on the MLS. Plaintiff Hayhurst did not give any prior express consent to receive these calls

from Defendant Keller Williams.

         6.        In response to these calls, Plaintiff Hayhurst files this lawsuit seeking injunctive

relief, requiring Defendant to cease directing its realtors to violate and/or ratifying its realtors’

violations of the Telephone Consumer Protection Act by placing unsolicited calls to

consumers’ cellular telephone numbers using prerecorded messages and an automatic telephone



1
  From the Keller Williams Education website, available at, http://www.kw.com/kw/education.html (last accessed March 28,
2018).
2 KW Maps Coaching, available at, http://mapscoaching.kw.com/coaches/dianna-kokoszka.

3 https://blog.kw.com/keller-williams-named-top-training-organization-worldwide




                                                                                                                           2

      Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 2 of 21
dialing system and otherwise calling telephone numbers registered on the DNC, as well as an

award of statutory damages to the members of the Classes and costs.

                                            PARTIES

       7.      Plaintiff Brian Hayhurst is a resident of Winston-Salem, North Carolina.

       8.      Defendant Keller Williams is a Texas corporation headquartered at 1221 South

Mopac Expressway Suite 400, Austin, Texas 78746. Defendant conducts business throughout

this District, North Carolina, and the United States.


                                JURISDICTION AND VENUE

       9.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

       10.     This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant does significant business in this District

and the state of North Carolina and because the wrongful conduct giving rise to this case was

directed from and/or occurred in this District.

                                 COMMON ALLEGATIONS

Keller Williams Directs and/or Ratifies Their Realtors’ Purchases of Lists of Leads from
Lead Providers and Calls to Them Without Consent
       11.     Keller Williams’ marketing plan directs realtors to use certain prescribed

practices to market Keller Williams’ realty services, including unsolicited, prerecorded and

autodialed calls to cellular telephone numbers and other telephone numbers registered on the

DNC. Keller Williams impresses its marketing plan on its network of realtors through its

coaching and training programs, during national events like the Keller Williams Mega Camp

and Keller Williams Family Reunion, and through courses and materials offered by Keller

Williams University and KW MAPS (Keller Williams Mega Achievement Productivity

Systems).




                                                                                                  3

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 3 of 21
           Keller Williams Recommends Calling Expired Listings as Part of Their Marketing
                                              Plan
           12.   Keller Williams encourages realtors to call property owners generated from

expired listings on the MLS.

           13.   In fact, Keller Williams promotes an “Expired Script” to Keller Williams

realtors that it encourages its realtors to use to market to consumers who have expired listings.4

           14.   Keller Williams also provides training videos to all of its realtors through

KWconnect.com, some of those videos teach agents how to call expired listings.

           15.   For example, in the video on KWConnect.com “Does Cold Calling Expired

Listings Even Work? (The Truth), the Keller Williams trainer in the video states that “they [the

consumer] get mad after the 3rd or 4th call before 8:30am.”5 He goes on to imitate a consumer

stating “You’re the 16th caller this morning. You are not up against those 16 other people, you

may only be up against 2 or 3 because the 2 or 3 know how to respond to that and…get the

appointment…and get the listing.”6

           16.   In addition, Defendant provides a video to their realtors on KWConnect.com

called “LIVE Cold Call (+Expired Listing Appointment Set)”7 where the trainer demonstrates

how he calls consumers with expired listings and he shows how he tries to convince the

consumer to meet with him even though the consumer on that call informed the agent that she

already has an agent for the property.8 The trainer of that video also mentioned in the video
that “I’ve talked to a lot of wrong numbers depending on our lead source, that will happen.”

           17.   In another video available to all Keller Williams realtors on KWConnect titled

“Expired Listing Lead Generation & Prospecting” by Dustin Nulf9 the trainer shows the


4
    https://www.theredx.com/blog/10-golden-expired-scripts-to-list-more-properties/
5
    https://www.kwconnect.com/search?q=expired+script
6
    Id.
7
  https://www.youtube.com/watch?v=n0_9sYpNKYo
8
  https://www.kwconnect.com/search?q=expired+script
9
  https://www.kwconnect.com/search?q=expired+script and
https://www.youtube.com/watch?v=Fw9cBSJoWDw



                                                                                                  4

          Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 4 of 21
structure of his expired listings marketing. He details how one of his administrators will look

for expired listings on the MLS, look up the owner information for that property, he uses a

service called MOJO “to pull expired and For Sale by Owner data from the Internet everyday

and that data is loaded into our CRM and our agents can then call those expired listings.” He

goes on to say “The key is to be consistent…we’ve doing this stuff for 8 or 9 years now and

that’s how you build a consistent pipeline of listings.”

           18.   In addition, they have a video uploaded by Keller Williams University KWU

entitled “FSBO’s and Expired Listings – Newscast” and also have a video by Amber Yturralde
entitled “FSBO and Expired Listings Extreme Training Camp with Kevin Ward.”10 11 They

have another video entitled “Real Estate Training / Scripts for FSBO and Expired Listings /

Real Estate Training” with Arthur Mariroso training a class of Keller Williams agents on that

topic.12

           19.   On KWConnect they have another video called “Expired Listings 101 with

Rachel Adams Lee” who educates the viewer how to talk to an expired listing on the phone to

make a listing appointment.13

           20.   On another video provided on KWConnect called “Expired Listings: Go Pro”

Paul Campanaro a professional real estate trainer teaches Keller Williams agents how to make

Expired Listing calls.14

           21.   Keller Williams also maintains an Approved Vendor program that includes

Approved Vendors who mine consumer data from expired MLS listings so that agents can call

them to solicit them to be their real estate agent. Keller Williams gives Approved Vendors its

“trusted” seal of approval with corresponding “[a]ccess to more than 150,000 Keller Williams

10
   https://www.kwconnect.com/search?q=%22expired+listings%22
11
   https://www.youtube.com/watch?v=h1AS9REDg7Q
12
   https://www.kwconnect.com/search?q=%22expired+listings%22
13
   https://www.kwconnect.com/search?q=%22expired+listings%22 and
https://www.youtube.com/watch?v=E3kFVdHzxKc
14
   https://www.youtube.com/watch?v=Xt9I3RmCBks and
https://www.kwconnect.com/search?q=%22expired+listings%22



                                                                                                  5

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 5 of 21
associates and more than 750 franchises throughout the United States and Canada.”15 One of

Keller Williams’ primary approved vendors is Landvoice, a company like RedX that sells

agents lists of real estate leads, researches telephone numbers associated with the leads, and

provides agents with an online automatic telephone dialing system which allows them to load

the lists of leads using a sequential number generator and then dial them.

         Keller Williams Promotes RedX to Its Agents to Generate Expired Listing Leads

         22.       RedX is a service that provides among other things, leads to real estate agents of

personal phone numbers of property owners whose property listing on the MLS expired. RedX
does this by using skip tracing technology to lookup property listings from the MLS, locate the

property owners of those listings, and generate personal phone numbers of those property

owners who they sell to real estate agents along with access to a dialer to call those agents,

many of which are registered on the Do Not Call registry.

         23.       Defendant Keller Williams ratifies this conduct of using services like RedX to

call phone numbers of property owners of expired listings.

         24.       For example, on Keller Williams’ own blog they acknowledge realtors’ use of

RedX:

                   Expired Prospecting

                   “When it came time to dial for expired dollars, the team got creative,
                   looking up everyone who expired between the years of 2007 and 2011. The
                   list returned 100,000 homes, which begged the next question: how do you
                   crank through that many phone calls in just 90 days? Ultimately, they
                   decided to leverage Red X and MOJO Powerdialer,purchased BOOM
                   headphones, and added more phone lines and the ability to screen incoming
                   calls.”16




15
  See Keller Williams Approved Vendors page, http://www.kw.com/kw/vendor-network.html, and see also the YouTube
Video at the bottom in which KW agents talk about the trust they have when vendors are considered Approved Vendors (last
accessed March 28, 2018).
16
  https://blog.kw.com/2013/10/25/craig-reger-90-listings-in-90-days-method-will-transform-
your-business/



                                                                                                                           6

      Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 6 of 21
         25.       In Keller Williams’ magazine “Outfront” – the editorial arm of Keller Williams

which is “committed to bringing you an in-depth look at the business, lives and success

strategies of our top agents from around the world,” several articles in the magazine credit

RedX to Keller Williams realtors’ success. “With so many outbound calls made daily, they use

RedX and Mojo to power-dial and auto-dial so that they can decrease their downtime and

increase their productivity.” 17

         26.       RedX, a similar service as Landvoice, was the company that provided one of the

Keller Williams realtors the phone number used to call Plaintiff in this case.
                        Keller Williams and Lead Services Like Landvoice

         27.       Landvoice’s leads are in the first instance aggregated from expired listings, for-

sale-by-owner properties, old expired leads, and pre-foreclosure leads. Landvoice then uses

state-of-the-art technology to “take additional steps to deliver the highest quality and quantity

of owner contact information including cell phone numbers.”18 Landvoice generates multiple

phone numbers (including cell phone numbers and other numbers listed on the DNC) for each

lead to ensure that the agent calling has the best chance of reaching the client.19 (This type of

lead gathering information has been commonly used by debt collectors for instance who use

skip-tracing to track every possible contact related to a particular individual.)

         28.       Landvoice’s service includes the automatic loading of the Landvoice-generated

leads lists, using a sequential number generator, into a “Power Dialer,” an automatic telephone




17
     https://issuu.com/kellerwilliamsrealtyinc/docs/kw_outfront_11.3.2014_webres

18
   https://www.linkedin.com/company/landvoice/
19Landvoice is owned by Domega, Inc., “the world leader of data aggregation and lead generation [which uses] hi-tech creative
systems to give clients hard-to-get data and leads.” See https://www.linkedin.com/company/domega-inc-/




                                                                                                                           7

       Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 7 of 21
dialing system that “dial[s] leads” at a rate of 80 to 300 per hour and delivers a pre-recorded

message if calls are not answered:20 21

                                                             ****




20
  Advertisement available at, https://landvoice.com/power-dialer/.
21Landvoice’s lists of leads are also intended by Landvoice to be easily integrated and loaded to any autodialer, not just the one
provided as part of Landvoice’s service. See blog available at, http://activerain.com/blogsview/1170875/mojo-and-landvoice--
we-play-well-together---.




                                                                                                                                8

       Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 8 of 21
         29.       The problem with this whole system is that Landvoice is providing multiple

phone numbers (including cell phone numbers and numbers listed on the DNC) along with

access to an autodialer system to agents, and neither Landvoice nor the agents have consent to

call these consumers’ phone numbers using an autodialer in clear violation of the TCPA. In

fact, Landvoice has expressly acknowledged in response to an Atlanta Keller Williams’ agent’s

complaints, that the leads it generates include numbers on the DNC and that, as part of its

autodialer, it does not provide users a mechanism to filter out numbers on the DNC:22, 23 ‘




22
   Tweet at, https://twitter.com/amandakayleign, and reply at, https://twitter.com/Landvoice/status/948623975852138496; see
also http://www.kw.com/kw/agent/amanda-kay.
23Consumers’ complaints to Landvoice regarding calls to numbers on the DNC are available at,
https://www.bbb.org/utah/business-reviews/sales-lead-generation/landvoice-data-llc-in-orem-ut-22168844/reviews-and-
complaints?section=complaints.




                                                                                                                              9

       Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 9 of 21
            30.      Notwithstanding, Keller Williams directs its franchisees and their agents to use

the Landvoice system, which by definition knowingly promotes their violating the TCPA.24

            31.      For example, Keller Williams includes Landvoice as a regular participant in its

annual Mega Camp training program.25 And, as part of Mega Camp, Keller Williams “team[s]

with” Landvoice to promote widespread access to Landvoice’s leads and autodialer system:26




            32.      Similarly, Landvoice is a regular participant and presenter regarding its lead

generating and autodialing services at Keller Williams Family Reunion, a yearly event with



24
   In fact, Keller Williams posted a YouTube video inaccurately advising agents that they may call numbers that are on the
DNC, explaining: “If for sale by owner and on the DNC, you may call them anyway.” Video available at,
https://www.youtube.com/watch?v=UVBfyPfDDjQ
25   See video of Landvoice at Megacamp at, https://www.youtube.com/watch?v=ICHXd07b8tc (last accessed March 28, 2016).
26   The deal is available at, https://www.landvoicedata.com/kw/ (last accessed March 28, 2016).




                                                                                                                             10

        Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 10 of 21
over 10,000 attendees, which features Keller Williams executives and master faculty leading

educational sessions covering sales skills, leadership skills, and technology training.27, 28, 29, 30

         33.      In addition to endorsing Landvoice’s presentation at Family Reunion, Keller

Williams’ own trainers from Keller Williams University – which “provides an industry-leading

curriculum addressing every aspect of success in real estate”31 – direct Keller Williams agents

at Family Reunion, and as part of other Keller Williams University training programs, to

purchase lead lists and call them using an autodialer:




         34.      Other Keller Williams programs and materials similarly direct franchisees to use

an autodialer to call leads. For example, Keller Williams’ training manual for agents called

Three L Blueprints, which Landvoice publishes on its website, makes clear to agents that using

an autodialer is required to become the “highest-performing associate[].”32

27
   https://trainingmag.com/trgmag-article/keller-williams-home-no-1
28 Instagram post with the caption “…#Landvoice at #KWFR2018” [KWFR is Keller Williams Family Reunion] available at,
https://www.instagram.com/p/BfcEDa9HwWD/, and photo of the Landvoice table available at,
https://i.pinimg.com/736x/e6/85/6f/e6856f4daa3bd8984a089588fdf381b7--family-reunions-orlando-florida.jpg.
29 https://trainingmag.com/trgmag-article/keller-williams-home-no-1

30 Instagram post with the caption “…#Landvoice at #KWFR2018” [KWFR is Keller Williams Family Reunion] available at,

https://www.instagram.com/p/BfcEDa9HwWD/, and photo of the Landvoice table available at,
https://i.pinimg.com/736x/e6/85/6f/e6856f4daa3bd8984a089588fdf381b7--family-reunions-orlando-florida.jpg.
31
   As stated on the KW Education webpage, http://www.kw.com/kw/education.html.
32
   Full training manual available here, https://landvoice.com/wp-content/uploads/2017/05/KW_Three_L_Blueprints.pdf.




                                                                                                                   11

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 11 of 21
           35.     In fact, Keller Williams’ marketing plan for franchisees – involving purchasing

lists of leads and autodialing them – is reinforced at the highest levels of Keller Williams’

organization. Dianna Kokoszka, CEO of KW MAPS Coaching at Keller Williams, who co-

teaches training classes with Keller Williams founder Gary Keller, developed an entire training

program called BOLD (Business Objective: A Life by Design) centered around obtaining

Landvoice generated leads and autodialing them, which Keller Williams claims “has helped

tens of thousands” of its agents. In fact, Keller Williams agents who sign up for BOLD are

given a free trial account with Landvoice:33




           36.     Keller Williams coaching and training programs and materials are an integral

part of the Keller Williams franchise system, and are the means by which Keller Williams

controls the manner in which franchisees market for new listings – i.e., buying lists of leads and

autodialing the associated telephone numbers without consent and, as a result of known




33
     https://landvoice.com/bold/welcome/




                                                                                                  12

        Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 12 of 21
deficiencies in Landvoice’s products, oftentimes notwithstanding their being registered on the

DNC.

           37.    RedX is a competitor service of Landvoice which provides the phone numbers

of leads whose properties have expired on the MLS.

           38.    The problem with services like Landvoice and RedX are that by their nature

agents are calling consumers who did not ask to be called and when multiple realtors subscribe

to these services, property owners are bombarded with multiple calls from real estate agents

soliciting them to relist their property with them.
           39.    Consumers are fed up with the harassment of receiving these calls that they did

not consent to.

           40.    Not surprisingly, companies that sell leads acknowledge consumers’ desire not

to receive such calls. RedX for instance, has a video entitled “Expired Listing Objection

Handlers: You’re the 73rd Agent to Call Me” which trains the agents who use their service how

to handle angry property owners who are being bombarded with expired listing solicitation

calls.34

           RedX has produced another video entitled “How to Deal with Bad Phone Numbers

When Prospecting” which basically admits that some of the phone numbers they generate for

property owners of expired listings is not accurate which leads to real estate agents bombarding

consumers who do not have even an expired property listing and how to deal with those

consumers.35

                             PLAINTIFF HAYHURST’S ALLEGATIONS




34
     https://www.youtube.com/watch?v=bhYi-1EapIE

35
     https://www.youtube.com/watch?v=EzNMnjnMcTo




                                                                                                13

       Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 13 of 21
       Keller Williams Directed and/or Ratified their Realtors’ Repeated Calls to
Plaintiff Hayhurst’s Cell Phone Number Without His Consent, Despite It Being Listed on
the DNC
       41.     Plaintiff has had his cellular telephone number registered on the Do Not Call

registry since July 22, 2003 to avoid unsolicited telemarketing calls. Plaintiff’s number is not

associated with a business.

       42.     Plaintiff hired a Re/Max real estate agent to list his property on the multiple

listing service (MLS). The property listing expired on the MLS on May 31, 2019.

       43.     The MLS listing, listed the property address and identified Plaintiff’s realtor’s

phone number. The property listing did not include Plaintiff’s personal cell phone number.

       44.     Shortly after the MLS property listing expired, Plaintiff started receiving

solicitation calls to his cell phone from Keller Williams agents for the purpose of soliciting him

to relist his property with their company.

       45.     On Saturday June 1, 2019 Plaintiff was called on his cell phone by a Keller

Williams agent from the phone number 336-609-6016. Plaintiff heard the phone ring but let it

go to voicemail.

       46.     The Keller Williams agent left a pre-recorded voicemail on Plaintiff’s cell

phone. When the Plaintiff listened to the voicemail, the message stated


       “Hi, this is Karmel from Keller Williams realty, I saw that your house is not listed on
       the MLS anymore, I was wondering when you are ready to interview real estate agents
       to get your house sold. Please give me a call at 336-609-6016 I would greatly love the
       opportunity to talk to you.”
       47.     Plaintiff received another call on June 4, 2019 at 8:56 A.M. This time the

Plaintiff answered the call.

       48.     When Plaintiff answered the call, he answered and said hello several times but

there was no one on the line. Finally, he heard a live person get on the call. Plaintiff believes he

was called by an autodialer since it appeared that there was no one on the line until after

Plaintiff said hello several times and only afterwards heard someone come onto the line.




                                                                                                   14

    Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 14 of 21
        49.     The person who answered identified herself as Karmel from Keller Williams

who solicited the Plaintiff to relist his property with her.

        50.     Plaintiff received a third call on June 5, 2019 from the phone number 336-592-

7546.

        51.     Plaintiff answered this call and heard several seconds of dead air before a live

operator came on the line.

        52.     The operator identified herself as calling for Keller Williams agent Gary

Hernandez. She informed the Plaintiff that she is located in Vazuio City, Philippines.
        53.     Plaintiff asked her how she got his phone number. She said that she got his

phone number from the RedX system they are using.



                                  CLASS ALLEGATIONS
Class Treatment Is Appropriate for Plaintiff’s’ TCPA Claims

        54.     Plaintiff Hayhurst brings this action pursuant to Federal Rules of Civil

Procedure 23(b)(2) and 23(b)(3) and seek certification of the following three Classes:


        Prerecorded No Consent Class: All persons in the United States who from four years
        prior to the filing of this action (1) Defendant (or a realtor acting on behalf of
        Defendant) called (2) using a prerecorded voice message, and (3) for whom Defendant
        claims (a) they obtained prior express written consent in the same manner as Defendant
        claims they supposedly obtained prior express written consent to call Plaintiffs, or (b)
        they did not obtain prior express written consent.

        Autodialed No Consent Class: All persons in the United States who from four years
        prior to the filing of this action (1) Defendant (or a realtor acting on behalf of
        Defendant) called, (2) on the person’s cellular telephone, (3) using similar equipment as
        used to call Plaintiff, and (4) for whom Defendant claims (a) they obtained prior express
        written consent in the same manner as Defendant claims they supposedly obtained prior
        express written consent to call Plaintiffs, or (b) they did not obtain prior express written
        consent.

        Do Not Call Registry Class: All persons in the United States who from four years prior
        to the filing of this action (1) Defendant (or a realtor acting on behalf of Defendant)
        called more than one time; (2) within any 12-month period (3) where the person’s




                                                                                                   15

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 15 of 21
       telephone number had been listed on the National Do Not Call Registry for at least
       thirty days; (4) for the purpose of selling Defendant’s products and services; and (5) for
       whom Defendant claims (a) they obtained prior express written consent in the same
       manner as Defendant claims they supposedly obtained prior express written consent to
       call Plaintiffs, or (b) they did not obtain prior express written consent.


       55.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)
Plaintiffs’ attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released. Plaintiff Hayhurst anticipates the need to amend the Class

definitions following appropriate discovery.

       56.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       57.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff Hayhurst and the Classes, and those questions predominate

over any questions that may affect individual members of the Classes. Common questions for

the Classes include, but are not necessarily limited to the following:

       (a)     whether Defendant’s conduct constitutes a violation of the TCPA;

       (b)     whether Defendant utilized an automatic telephone dialing system to make its

calls to Plaintiff Hayhurst and the members of the Autodialed No Consent Classes;

       (c)     whether Defendant systematically made multiple telephone calls to Plaintiff

Hayhurst and members of the Do Not Call Registry Class whose telephone numbers were

registered with the National Do Not Call Registry;




                                                                                                  16

    Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 16 of 21
        (d)    whether Defendant placed prerecorded calls to Plaintiff and the members of the

Pre-Recorded No Consent Class using a pre-recorded message

        (e)    whether Defendant made autodialed and pre-recorded telephone calls to Plaintiff

Hayhurst and the Classes without first obtaining prior express written consent to make the calls;

and

        (g)    whether members of the Classes are entitled to treble damages based on the

willfulness of Defendant’s conduct.

        58.    Adequate Representation: Plaintiff Hayhurst will fairly and adequately
represent and protect the interests of the Classes, and has retained counsel competent and

experienced in class actions. Plaintiff Hayhurst has no interests antagonistic to those of the

Classes, and Defendant has no defenses unique to Plaintiff. Plaintiff Hayhurst and his counsel

are committed to vigorously prosecuting this action on behalf of the members of the Classes,

and have the financial resources to do so. Neither Plaintiff Hayhurst or his counsel have any

interest adverse to the Classes.

        59.    Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Classes and making final class-wide injunctive

relief appropriate. Defendant’s business practices apply to and affect the members of the

Classes uniformly, and Plaintiffs’ challenge of those practices hinges on Defendant’s conduct

with respect to the Classes as wholes, not on facts or law applicable only to either Plaintiff.

Additionally, the damages suffered by individual members of the Classes will likely be small

relative to the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of

the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A

class action provides the benefits of single adjudication, economies of scale, and




                                                                                                  17

      Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 17 of 21
comprehensive supervision by a single court. Economies of time, effort, and expense will be

fostered and uniformity of decisions will be ensured.


                                    FIRST CLAIM FOR RELIEF
                                 Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Hayhurst and the Prerecorded No Consent Class)
         60.    Plaintiff Hayhurst repeats and realleges paragraphs 1 through 59 of this

Complaint and incorporates them by reference.

         61.    Defendant and/or its agents transmitted solicitation telephone calls to Plaintiff

Hayhurst and the other members of the Prerecorded No Consent Class using a prerecorded

voice message.

         62.    These prerecorded voice calls were made en masse without the prior express

written consent of Plaintiff Hayhurst and the other members of the Prerecorded No Consent

Class.

         63.    Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B). As

a result of Defendant’s conduct, Plaintiff Hayhurst and the other members of the Prerecorded

No Consent Class are each entitled to a minimum of $500 in damages, and up to $1,500 in

damages, for each violation.


                                  SECOND CLAIM FOR RELIEF
                                Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff and the Autodialed No Consent Class)
         64.    Plaintiff Hayhurst repeats and realleges paragraphs 1 through 59 of this

Complaint and incorporate them by reference.

         65.    Defendant and/or its agents made unwanted solicitation telephone calls to

cellular telephone numbers belonging to Plaintiff Hayhurst and the other members of the

Autodialed No Consent Class using equipment that, upon information and belief, had the




                                                                                                    18

    Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 18 of 21
capacity to store or produce telephone numbers to be called, using a random or sequential

number generator.

         66.      These solicitation telephone calls were made en masse without the prior express

written consent of Plaintiff Hayhurst and the other members of the Autodialed No Consent

Class.

         67.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff Hayhurst and the other members of the Autodialed No Consent

Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for
each violation.


                                    THIRD CLAIM FOR RELIEF
                                 Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff and the Do Not Call Registry Class)
         68.      Plaintiff Hayhurst repeats and reallege paragraphs 1 through 59 of this

Complaint and incorporate them by reference.

         69.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

“[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

subscriber who has registered his or her telephone number on the national do-not-call registry

of persons who do not wish to receive telephone solicitations that is maintained by the federal

government.”

         70.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) is “applicable to any person

or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”36



36
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
153A1.pdf




                                                                                                         19

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 19 of 21
       71.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

initiated, telephone solicitations to telephone subscribers such as Plaintiff Hayhurst and the Do

Not Call Registry Class members who registered their respective telephone numbers on the

National Do Not Call Registry, a listing of persons who do not wish to receive telephone

solicitations that is maintained by the federal government.

       72.

       73.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff Hayhurst and the Do

Not Call Registry Class received more than one telephone call in a 12-month period made by or
on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff Hayhurst and the Do Not Call Registry Class

are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

violation.

                                        PRAYER FOR RELIEF



       WHEREFORE, Plaintiff Hayhurst individually and on behalf of the Classes, prays for

the following relief:

       74.     An order certifying this case as a class action on behalf of the Classes as defined

above; appointing Plaintiff Hayhurst as the representatives of the Classes; and appointing his

attorneys as Class Counsel;

       75.     An award of actual and/or statutory damages and costs;

       76.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       77.     An injunction requiring Defendant to cease all unsolicited calling activity, and to

otherwise protect the interests of the Classes; and

       78.     Such further and other relief as the Court deems just and proper.

                                            JURY DEMAND

       Plaintiff Hayhurst requests a jury trial.




                                                                                                 20

     Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 20 of 21
  DATED this 2nd day of July, 2019.



                             By: /s/ Ted Johnson
                               One of Plaintiff’s Attorneys

                                 Ted Lewis Johnson
                                 PO Box 5272
                                 Greensboro, NC 27435
                                 tedlewisjohnson@tedlewisjohnson.com
                                 Phone: (336) 252-8596


                                 LAW OFFICES OF STEFAN COLEMAN, P.A.
                                 Stefan Coleman, pro hac vice forthcoming
                                 law@stefancoleman.com
                                 201 S. Biscayne Blvd, 28th Floor
                                 Miami, Fl 33131
                                 Telephone: 877.333.9427/Fax: 888.498.8946

                                 KAUFMAN P.A.
                                 Avi R. Kaufman, pro hac vice forthcoming
                                 kaufman@kaurmanpa.com
                                 400 NW 26th Street
                                 Miami, FL 33127
                                 Telephone: 305.469.5881

                                Attorneys for Plaintiff Hayhurst and the putative
                                Classes




                                                                                    21

Case 1:19-cv-00657-NCT-JEP Document 1 Filed 07/02/19 Page 21 of 21
